MEMORANDUM**
Gary Ramsey appeals pro se from the district court’s dismissal of his action alleging that he is an alcoholic and seeking to hold defendants, who are either brewers of beer or distillers of spirits, liable for his injuries. We affirm for the reasons stated in the Magistrate Judge’s Findings and Recommendation, adopted by the district court on February 3,2002.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.